DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, identifying claims 1, 2, 3, 5, 7, 13, 14, 15, 17, and 18 and new claims 19 and 20 in the reply filed on January 26, 2021 is acknowledged.  However, applicant did not mention the election was made with or without traverse. Since the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. The Species A was elected in which, claim 17 is generic, but claim 19 and 20 are drawn to Species B.  Therefore, claims 19 and 20 are withdrawn from consideration. 

Interview Summary
Applicant elected claims 1, 2, 3, 5, 7, 13, 14, 15, 17, and 18. However, claims 4, 6 and 12 are also drawn to Species A. A telephone call was made to Attorney Stuart Wilkinson on 18 February 2021 to clarify this issue and attorney requested to include claims 4 and 6 into the elected Species A so that the elected claims would be 1-7, 12-15, and 17-18. 

Claim Objections
Claims 12 and 14 are objected because of the following informalities:  
Claim 12, ln. 2: “use in inductively heating metal” should read -- use in inductively heating coil--
Claim 14, ln. 2-3: “ceramic substrate in which are present a plurality of cells” should read 
-- ceramic substrate in which a plurality of cells--

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17: ln. 1: the term “the surface” render insufficient antecedent basis for the limitation of the claim. Though, the wire is wound around and onto “the surface”, the claim render unclear due to winding onto “a compressible former”.
 Claim 17, ln. 4: recites “projecting along said surface,” and in ln. 5, “driving a plastically deformable body against the coil to press the coil against the former”, which render only if the perturbations are “inwardly projecting”. However, it is unclear how the projection drives a deformable body if the projections are “outwardly projecting” as stated in specification page 16, last para. Also, it is unclear how a coil compress a deformable body if the perturbations are aligned in parallel to the surface. 
Claim 17, ln. 9: the term “partially relieved” is used by the claim to mean “the stress in the wire relieved by a known amount,” while the accepted meaning is “a quantifiable range”. The term is indefinite because the specification does not clearly define the term.
Claim 17, ln. 10: the term “subsequent” render the claim indefinite because it is unclear what other alternative shapes and sizes are intended to be encompassed by the term “subsequent” in the claim. 

Claim 17, ln. 1: recites “onto the surface of a compressible former”, however, claim 2, ln. 2 recites “the former comprises an inner non-compressible core and outer compressible layer”. It is unclear the coil drives an outer compressible layer or a non-compressible former or both and Fig. 2 fails to present the clarity in the arrangement of these layers.
Claim 14, ln. 4: the term “the metal” render insufficient antecedent basis for the limitation of the claim.
Claim 18, ln. 1: recites, “the plastically deformable body is hollow and the compressible former is interior of the deformable body”. Further, claim 1 recites “the jacket is radially collapsed onto the wire coil to press the coil against the compressible former” and claim 2 recites “the former comprises an inner non-compressible core and outer compressible layer”. Hence, it is unclear in claim 1 that the outer jacket presses a non-compressible core or compressible layer.  

Claim 6, ln. 2: the term “the first wire” render insufficient antecedent basis for the limitation of the claim. Further, the use of “a second wire” is unclear whether the first wire and second wire are two different wires or they are same wire, but part of the coil winding or not. The specification fails to render any structure. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brundage (US 5403540) in view of Manabu (US 9214847).
Brundage discloses:
Claim 17.  A method of winding comprising, while winding wire around and onto the surface of a compressible former (Col 7, ln. 37-42) to form a coil of wire turns (2. Fig. 1) and driving a plastically deformable body against the coil to press the coil against the former (Col 4, ln. 2-10). 

Regarding claim 17, Brundage teaches a method of forming honeycomb structures for a catalytic converter using an induction heating apparatus by placing the plastically deformable material in the proximity to form honeycomb structures in which, the plastically deformable material comprising electrically conductive particles. Brundage does not teach an induction heating coil with any perturbations. However, Manabu teaches a method of winding a stator in which the coil with bent sections (H1 to H5, Fig. 1) formed in a concentric semi-circular shape so that the coil can be easily inserted . 

Claims 18, 1-7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage in view of Manabu and further in view of Mayfield (US 20090282890).
Brundage in view of Manabu discloses (limitations not disclosed by Brundage are crossed out, below):
Claim 18. The method claimed in claim 17, 
 Claim 1. The method claimed in claim 18, 
Claim 2. A method as claimed in claim 1, 
Claim 3. A method as claimed in claim 1, wherein the former is, over at least part of its cross sectional shape, one of circular, elliptical and polygonal (see Figs. 1 and 2).
Claim 4. A method as claimed in claim 1, 
Claim 5. A method as claimed in claim 1, further comprising winding the wire turns on the former so that successive turns are evenly spaced along the surface (different coil designs anticipated evenly spaced, see Col 9, ln. 65-68).
Claim 6. A method as claimed in claim 5, 
Claim 7. A method as claimed in claim 1, wherein 
Claim 12. A method as claimed in claim 1, wherein the wire is induction heating wire for use in inductively heating metal located in the former (see Col. 3, ln. 51).
Claim 13.  A method as claimed in claim 12, 
Claim 15. A method as claimed in claim 1, 

Regarding claims 18, 1 and 2: 
Regarding claims 4 and 7, Manabu further teaches the windings with bends protrude outwards and are nested together (see Fig. 4) and the winding has perturbations in the form of sinusoidal shape by forming concentric part H formed at one end (H1 to H5, Fig. 1). Therefore, in view of the teachings of Manabu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Brundage to include bend sections that are bent in concentric shapes to easily insert into a former that enables proper fit and efficiency in manufacturing.
Regarding claim 6, the use of “a second wire” is unclear whether the first wire and second wire are two different wires or they are part of same wire. The specification fails to provide any structure, 112(b) rejection above. The claim render the first wire and the second wire are part of a single coil and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding method of Brundage to include a second turn between successive turns of the first wire (see 35 U.S.C. 112(b) rejection of claim 6) to generate a desired electromagnetic filed for an inductive heating apparatus. 
Regarding claim 13, Mayfield further teaches in Fig. 1 that the insulating mat material 8 radially compresses against the monolith substrate (6, para. [0010]). It would have been obvious from the teachings of Mayfield to include a compressible insulating material into the former as taught by Burndage to relieve the stress during the coil winding.  
Regarding claim 15, Mayfield further teaches in Fig. 1 that the outer tube (4) radially deformed inwardly to compress the combination of the outer tube, mat material and monolith substrate by spinning the combination of the outer tube, mat material and monolith substrate, to reduce the diameter of the outer tube (see para. [0007]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brundage in view of Manabu and Mayfield, and further in view of Crawford (US 20160376966).
Regarding claim 14, Brundage in view of Manabu and Mayfield discloses the claimed invention except the limitations of claim 14. Though Brundage teaches a method of manufacturing ceramic honeycomb structures with plurality of open elongated cells extending longitudinally through the body having electrically conductive matter for a catalytic converter (Col 5, ln. 25-30), Brundage does not explicitly teach a metal inside the honeycomb cells. However, Crawford teaches a method of treating gaseous emissions for a catalytic converter using an inductive heating apparatus (Figs. 3 and 4) with a ceramic honeycomb structure in which, metal elements located at selected locations (32, Fig. 8 and para. [0042 and 0049]) of the ceramic substrate cells (10). Therefore, in view of the teachings of Crawford, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Brundage to include metal elements at selected locations of the ceramic substrate to achieve a high efficient inductive heating in a catalytic converter apparatus.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571) 270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729